DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 07/29/2022 have been noted and entered for consideration. 

With regard to the objection to the specification, Applicant’s arguments filed 07/29/2022 in view of the amendments have been fully considered and are persuasive. Thus, the specification objection have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 07/29/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 07/29/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-2, 5-6, 16-17, 20-21, 31-32 and 35-36 are allowed.
The following is an examiner’s statement of reasons of allowance.
Claims 1-2, 5-6, 16-17, 20-21, 31-32 and 35-36 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... wherein selecting the DMRS sequence for transmission of DMRS based on the DMRS sequence grouping comprises concatenating a plurality of base sequences to construct a composite DMRS sequence, wherein the plurality of base sequences includes at least two sequences, the method further comprising: transmitting the composite DMRS sequence in one or more of slots of a plurality subframes, wherein a first DMRS sequence is transmitted in a first slot and a second DMRS sequence is transmitted in a second slot; performing a cyclic shift hopping on the first DMRS sequence based on a base sequence index of the second DMRS sequence; and performing a cyclic shift hopping on the second DMRS sequence based on a base sequence index of the first DMRS sequence ....” and in combination with other limitations recited in claim 1.
Although Wang in view of Tang teaches, other limitations of claim 1 than the above-italic limitations, Wang in view of Tang does not explicitly teach, concatenating a plurality of base sequences to construct a composite DMRS sequence, wherein the plurality of base sequences includes at least two sequences. See page 13 of the Non-Final rejection.
Further, Marinier teaches, concatenating a plurality of base sequences to construct a composite DMRS sequence, wherein the plurality of base sequences includes at least two sequences [¶0143, concatenating two base sequences of length 12 to generate a DM-RS sequence for an extended PUCH]. See also, page 13 of the Non-Final rejection.
However, Wang, Tang and Marinier, whether taken alone or in combination, suggest or render obvious the above-mentioned italic limitations in combination with other limitations.
Claims 16 and 31 recite similar features to the above-mentioned italic limitations of claim 1 as set forth above and are thus allowable over prior arts of record for at least similar reasons given for claim 1.
Claims 2, 5-6, 17, 20-21, 32 and 35-36 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469